DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 12 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2019.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 14-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor (WO 2013/181580) in view of Xu et al. (US 2011/0190468), Ferencz (US 2017/0190852), and Shin Etsu (Silicones for Resin Modification, 2011, p. 1-12).  All references were cited in a prior Office action.
Regarding Claims 1-4, 14, and 23, Batchelor teaches a synthetic article comprising at least one polyester resin adhesive and at least one lignin-based material (Abstract).  Table 3 (p. 11) illustrates a binder composition comprising 1 part pMDI (polymeric diphenylmethane diisocyanate), 1 part 3GST (commercially available poly(trimethylene succinate-co-terephthalate); and 3 parts LLDPE (linear low density polyethylene).  This is equivalent to a binder composition comprising 20 wt% polyester comparable to the claimed component (i); 20 wt% of a polyisocyanate which reads on the claimed component (iii); and 60 wt% polyethylene which reads on the claimed component (v).
Batchelor’s 3GST is based on (a) a dicarboxylic acid component comprising 50 mol% succinic acid (a saturated aliphatic dicarboxylic acid) and 50 mol% terephthalic acid (an aromatic dicarboxylic acid); and (b) 1,3-propanediol (i.e. a saturated aliphatic diol) as a diol component (p. 11, Table 3).  
Batchelor more broadly teaches toward the use of polyesters based on aliphatic and aromatic dicarboxylic acid units and 1,3-propanediol or 1,4-butanediol (p. 3, [0013]-[0014]), and discloses the use of poly(butylene succinate-co-terephthalate) (PBST) in parallel with 3GST (p. 4, [0015]).  Batchelor does not disclose a suitable number average molecular weight (Mn) for the polyester component of the binder composition.
Xu teaches a biodegradable polyester having improved appearance, heat resistance, and mechanical properties (p. 2, [0014]).  The polyester may be used in conjunction with an isocyanate compound (p. 4, [0037]-[0038]) and can be mixed with other polymers and cellulosic fillers such as wood to form structural materials (p. 5-6, [0047] and [0051]).  
Xu’s polyester is based on a dicarboxylic acid component (A1) comprising (A11) an aliphatic dicarboxylic acid such as succinic acid (p. 2, [0020]) and (A12) an aromatic dicarboxylic acid such as terephthalic acid (p. 2, [0021]).  The aliphatic dicarboxylic acid (A11) is included in the amount of 20-100 mol% and the aromatic dicarboxylic acid (A12) is included in the amount of 0-80 mol% (p. 2, [0020]).
The polyester includes a diol component (A2) exemplified by aliphatic saturated diols such as 1,3-propanediol and 1,4-butanediol (p. 2, [0023]).  Xu’s examples illustrate a variety of polyesters having Mn values ranging from 38,000 (p. 9, [0105]-[0107]) to 95,400 (p. 8, [0090]-[0092]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a polyester according to Xu for use in Batchelor’s binder in order to take advantage of its improved appearance, heat resistance, and mechanical properties.  
Neither Batchelor nor Xu teach a compound containing silicon as required by the claimed component (iv).
In the same field of endeavor, Ferencz teaches a binder for fiber material.  The binder is based on a polyester polyol and a polyisocyanate (Abstract).  The binder may also include 0.1-10 wt% of an organofunctional silane (i.e. organosilane) adhesion promoter (p. 6, [0069]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Batchelor in view of Xu as applied above, and further in view of Ferencz to include 0.1-10 wt% of a silane adhesion promoter to improve adhesion between Batchelor’s binder and lignin-based material.  This would be desirable in view of 
As indicated above, Batchelor teaches a binder containing a polyisocyanate and Ferencz teaches toward the use of silanes to promote adhesion of polyisocyanate-containing binders.  Additionally, Batchelor’s polyester is formed solely from dicarboxylic acids and diols (see, e.g., p. 2, [0008]).  One of ordinary skill in the art will recognize that polyesters formed from dicarboxylic acids and diols will necessarily include terminal hydroxyl and/or carboxyl groups.  The cited references do not teach a silicon-containing compound selected form the claimed group.
Shin-Etsu teaches silane coupling agents used to promote adhesion of resins to various substrates (p. 3, section 1).  According to Table 1 (p. 3), epoxysilanes are suggested for use with resins containing hydroxyl and carboxyl groups.  Table 1 suggests KBM-403 as a specific epoxysilane compound.  This product has the formula Y-Si(OR)3 where R is methyl and Y is the following reactive group (p. 3, Fig. 1 and Table 1):

    PNG
    media_image1.png
    50
    174
    media_image1.png
    Greyscale
.
One of ordinary skill in the art will recognize that this structure corresponds to (3-glycidoxypropyl)trimethoxysilane.
It would have been obvious to one of ordinary skill in the art at the time of filing to select (3-glycidoxypropyl)trimethoxysilane for use as a silane compound when modifying Batchelor in view of Xu and Ferencz.  Batchelor teaches a polyester formed from dicarboxylic acids and diols which will necessarily include terminal hydroxyl and/or carboxyl groups, and Shin-Etsu demonstrates that epoxy-functional adhesion promoters prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Modification in this way reads on Claims 1-4, 14, 23, and 24.
Regarding Claims 8 and 18-20, Batchelor’s only cross-linking and/or chain extender agent present in Table 4 is pMDI, a polyisocyanate recognized in the art as having a plurality of isocyanate groups.  Thus, 100 wt% of the cross-linking and/or chain extender agent is a compound having multiple isocyanate functional groups.
Regarding Claims 9 and 10, Batchelor teaches the use of MDI, recognized in the art as 4,4’-diphenylmethane diisocyanate.
Regarding Claims 5 and 15-17, Xu teaches polyesters which may include 0 mol% aromatic dicarboxylic acids (p. 2, [0019] and [0021]).  When no aromatic dicarboxylic acid is used, the resulting polyester will be aliphatic.
Regarding Claims 6 and 7, Xu’s polyester may consist of 100 mol% of component (A), which may be based on a dicarboxylic acid component (A1) including 100 mol% of component (A11) exemplified by aliphatic dicarboxylic acids such as succinic acid (p. 2, [0017]-[0020]), and a diol component (A2) which may include up to 99.9 wt% of an aliphatic diol such as 1,4-butanediol (p. 2, [0023]).  One of ordinary skill in the art will recognize these portions of Xu as teaching toward poly(1,4-butylene succinate).



Response to Arguments

Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.
The Applicant argues that neither Batchelor nor Xu provide any teaching, suggestion, or motivation to add a silicon-containing compound as recited in Claim 1.
The Applicant’s characterization of Batchelor and Xu with respect to the claimed silicon-containing compound is accurate.  Ferencz suggests the use of such compounds as adhesion promoters, and Shin-Etsu teaches specific compounds falling within the scope of the claims which are suitable for resins having the functionality included in the binder resins of Batchelor and Xu.
The Applicant argues that although Ferencz generally indicates the use of organosilanes as adhesion promoters with a variety of fibers including wood fibers, the reference’s examples only include glass fibers.  The Applicant observes that Ferencz’s examples demonstrate adequate adhesion to glass fibers in the absence of adhesion promoters.
As acknowledged by the Applicant, Ferencz’s broader disclosure does suggest the use of silane adhesion promoters in conjunction with natural fibers such as wood.  This embodiment remains valid despite not appearing in the reference’s examples.  A teaching contained in a reference’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have .  See MPEP 2123.  
The Applicant argues that Ferencz does not disclose the specific organosilanes recited by amended Claim 1.
The Applicant’s characterization of Ferencz is accurate.  Ferencz generally suggests the use of organosilanes as adhesion promoters, but does not teach specific organosilanes.  Shin-Etsu is cited in the rejection above to teach specific epoxy-functional adhesion promoters suitable for use in combination with resins including hydroxyl and carboxyl functional groups.
The Applicant argues that the binder mixture of Ferencz is different from the composition of Claim 1.
Ferencz is relied upon only to teach the use of a silane adhesion promoter.  The remaining components of the claimed binder mixture are taught by Batchelor and Xu.
The Applicant argues that one skilled in the art would not be motivated to use the teachings of Ferencz since the reference’s binder does not allow for avoiding or limiting the use of traditional resins containing formaldehyde in order to reduce health and environmental problems.
Applicant’s argument is accurate inasmuch as Ferencz does not attempt to solve the same problem broadly addressed by the claimed invention.  Ferencz is relied upon to teach one specific element of the claimed invention - the use of a silicon-containing compound (iv).  Ferencz’s teachings are reasonably pertinent to problems faced by the Applicants.  For instance, the instant specification notes the need to overcome problems with mechanical properties associated with alternative binders when attempting to 
The Applicant argues that there is no disclosure, indication, or suggestion in Shin-Etsu concerning the two specific compounds containing silicon as recited in amended Claim 1.  
The Applicant’s attention is directed to Shin-Etsu at page 3, Figure 1 and Table 1.  The product KBM-403 corresponds to (3-glycidoxypropyl)trimethoxysilane, which is one of the two specific compounds recited in amended Claim 1.
The Applicant argues that persons of ordinary skill in the art would not have selected the specific organosilanes according to Claim 1 to obtain the positive effects of water resistance and improved mechanical properties demonstrated by the examples in the specification.
Limitations relating to water resistance and mechanical properties are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the fact that the Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
The Applicant argues that the rejection under 35 U.S.C. 103 is not tenable since the cited references fail to teach or suggest all limitations of the claims.
The Applicant is directed to the rejection presented above which addresses all limitations of the claims.  
The Applicant argues that the cited art fails to provide a reasonable expectation of success.
Batchelor generally discloses a composition comprising a polyisocyanate; a commercially available polyester; LDPE; and a lignin-based material such as wood fibers.  Xu is relied upon to teach a suitable molecular weight for polyesters suitable for use in compositions which further comprise isocyanates and wood fibers.  Modification in view of Xu requires only selecting an appropriate molecular weight for Batchelor’s polyester.  This modification carries with it a reasonable expectation of success given the similarities between the compositions of Batchelor and Xu, and given that the modification allows for the use of Batchelor’s own polyester with a molecular weight within a specific range.
Like Batchelor and Xu, Ferencz teaches a binder material comprising a polyester and a polyisocyanate in combination with wood fibers.  Modification in view of Ferencz requires addition of a minor amount of additive recognized as being suitable in compositions used with the same binder components and filler type.  This modification carries with it a reasonable expectation of success given the similarities in composition and end use among each of Batchelor, Xu, and Ferencz.
The Applicant argues that because a prima facie.
This argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant’s arguments now turn to allegations of unexpected results.  The examiner maintains that the examples presented in the specification are not reasonably commensurate in scope with the claims for the reasons discussed in the Office action dated 3 December 2019 at paragraphs 20-31; the Office action dated 8 July 2020 at paragraphs 38-49; the Office action dated 22 March 2021 at paragraphs 33-44; and the Office action dated 21 July 2021 at paragraphs 43-61.  Because the examples are not reasonably commensurate in scope with the claims, they cannot be relied upon to establish non-obviousness.
  The Applicant argues that Claim 1 is now limited to two silicon-containing silicon compounds, both of which are represented in the examples.
The Applicant is correct in that the silicon-containing compounds themselves are commensurate in scope with the compounds recited in Claim 1.  However, Claim 1 includes these compounds in amounts of 3-40 wt%.  The examples include these compounds in amounts ranging from 2.7-31.4 wt% (see the non-final Office action dated 8 July 2020 at page 10 where this range was initially determined).  While both of the claimed compounds are represented in the examples, they are not included in a range of amounts reasonably commensurate in scope with the claims.
The Applicant argues that the amount of 4.8% PBS included in Claim 1 must be rounded up to 5%, which is the lower limit of the claimed range.  The Applicant 
Imprecise terms like “about” in patent claims has been interpreted by the Federal Circuit to mean “with some approach to the exactness in quantity, number, or time: Approximately.”  Conopco, Inc. v. May Dep't Stores Co., 46 F.3d 1556, 1561 (Fed.Cir.1994).  Other imprecise terms like “approximately” have been interpreted as “reasonably close to.”  Quantum Corp. v. Rodime, PLC, 65 F.3d 1577, 1581 (Fed.Cir.1995).  These terms are generally treated as being open to amounts somewhat above or below a claimed value or range.  See, e.g., Schreiber Foods, Inc. v. Saputo Cheese USA Inc., 83 F. Supp. 2d 942 (N.D. Ill.), dismissed, 243 F.3d 560 (Fed. Cir. 2000).  In Schreiber, the court held that a claimed time range of “about 2 minutes to about 4 minutes” encompassed a range of 30 seconds to 10 minutes, while a temperature range of “about 190°F to about 205°F” was interpreted as encompassing a range of 150°F to 300°F.  Schreiber at 950.  
Claim 1 recites “5-45 wt% of at least one polyester”.  The Applicant chose not to include imprecise terminology such as “about” or “approximately” when defining this range.  In the absence of any such terminology, the claims are interpreted in a precise manner.  Amounts of less than 5 wt%, including the 4.8 wt% of PBS included in Example 8 are understood to fall outside the claimed range.  It is therefore evident that Example 8 falls outside the scope of Claim 1.
The Applicant argues that the melt flow rate (MFR) was determined for the PBAT used in Example 9.  The Applicant states that MFR is an indirect measure of molecular 
The Applicant is invited to expand upon this argument and provide the specific molecular weight that one of ordinary skill would understand to be associated with the MFR of the PBAT used in Example 9.  It is not possible to determine whether the PBAT of example 9 falls within the scope of the claims in the absence of any specific molecular weight value or range.
The Applicant argues that the unsaturated aliphatic dicarboxylic acid (a3) and unsaturated diol (b2) are optional and as such are not essential to the scope of Claim 1.  The general thrust of the Applicant’s argument seems to be that the examples can be commensurate in scope with the claims despite the fact that they do not contain these optional components.
Any showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP.  The claimed component (a3) is included in the claims in amounts of 0-5 mol%.  The examples illustrate results for a single data point of this range (i.e. 0 mol%).  No results are presented for the remainder of the range.  The same is true of component (b2) which is included in the claims in amounts of 0-5 mol%.  The single data point of 0 mol% is not commensurate in scope with the claimed range of 0-5 mol% for either (a3) or (b2) despite the Applicant’s opinion on the non-essential nature of these components.
The Applicant argues that a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to prima facie case of obviousness if a skilled artisan could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.  
 The Applicant’s examples falling within the scope of the claims include a single species of polyester (i).  There is no adequate basis to reasonably conclude that the great number and variety of materials encompassed by the claimed component (i) would behave in the same manner as the tested species.  Additionally, none of components (ii), (iii), (v), or (vi) are reasonably commensurate in scope with the claimed invention as discussed at length at pages 9-13 of the Office action dated 8 July 2020.  
The Applicant need not present evidence for every embodiment falling within the scope of the claim, but the evidence of record is not reasonably representative of the full scope of the claims.  No discernible trend can be ascertained from the exemplary data which could reasonably be extended to the full scope of the claims.  The examples in the specification are not sufficient to overcome a prima facie determination of obviousness for the reasons discussed above and in the previous Office action.  
This portion of the Applicant’s arguments also includes a summary of case law relating to the scope of alleged unexpected results and to evidence of non-obviousness generally.  While this summary is noted, the cited decisions are not sufficient to overcome the issues discussed above arising from the breadth of the claims relative to the examples.  All evidence of record has been fully considered, carefully evaluated, and discussed at length in this Office action and in each of the previous Office actions noted above.
The Applicant argues that the rejection of the claims is predicated on impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues that the cited art fails to provide the degree of predictability of success needed to sustain a rejection under 35 U.S.C. 103.
The Applicant is directed to paragraphs 41-42 above where this argument is believed to be addressed in full.  In addition, this argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant presents arguments from the second full paragraph of page 16 through the last full paragraph of page 17 directed to In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
These arguments are substantially identical to arguments appearing from the second full paragraph of page 13 through the fifth full paragraph of page 14 in the Applicant’s response dated 2 July 2021.  The Applicant is directed to paragraphs 51-55 of the Office action dated 21 July 2021 where these arguments have been addressed in full.
The Applicant argues that Lectrosonics, Inc. v. Zaxcom, Inc., USPTO PTAB IPR 2018-01129, 2020 BL 137574 is not relevant to the present case because PTAB determined that the Patent Owner failed to establish a nexus between the objective evidence and the merits of the claimed invention.  The Applicant attempts to distinguish the present case by stating that the examples include relevant comparative data with compositions within the scope of the claims.
The Lectrosonics case was cited in the previous Office action in response to the Applicant’s argument that the principle articulated in Clemens was not applicable based on dissimilarities between the present application and the claims at issue in Clemens.  In Lectrosonics, PTAB clearly reiterates the same principle articulated in Clemens:
“’[T]here is no nexus unless the evidence presented is 'reasonably commensurate with the scope of the claims.’ Id. (quoting Rambus Inc. v. Rea, 731 F.3d 1248, 1257 (Fed. Cir. 2013)).”
The same principle was applied despite the fact that Lectrosonics deals with a system for recording and processing audio, whereas Clemens relates to a condensate polishing process.  The differences in subject matter recognized by the Applicant in Lectrosonics, Clemens, and the present claims do not relieve the Applicant of the requirement articulated in MPEP 716.02(d) that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762